Citation Nr: 1436710	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  12-02 962	)	DATE
	)
	)


THE ISSUE

Whether a September 2011 Board decision, which denied entitlement to additional vocational rehabilitation benefits under Chapter 21, Title 38, of the United States Code, other than self-employment services, should be revised or reversed on the grounds clear and unmistakable error.  


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran in this case served on active duty from July 1976 to July 1980.  

On September 15, 2011, a motion for revision of the Board's September 2011 decision based on clear and unmistakable error (CUE) was received.  


FINDINGS OF FACT

1.  On September 2, 2011, the Board denied entitlement to additional vocational rehabilitation training under the provisions of Chapter 21, Title 38, of the United States Code, other than self-employment services.  The moving party was provided with a copy of the decision.  He did not appeal the adverse decision to the United States Court of Appeals for Veterans Claims (Court) and it is therefore final.  

2.  The Veteran has not alleged an outcome determinative error of law or fact in the September 2, 2011 Board decision.


CONCLUSION OF LAW

The criteria for revision or reversal of the September 2, 2011 Board Decision, which denied the Veteran's claim for entitlement to additional vocational rehabilitation benefits under Chapter 21, Title 38, of the United States Code, other than self-employment services, on the basis of CUE have not been met. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 20.1404 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) does not apply to motions for revision or reversal based on CUE.  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  See also 38 C.F.R. § 20.1411 (obligations imposed by other statutes listed are not applicable to motions to revise or reverse Board decisions).  The Court has clarified that CUE motions are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Moreover, that litigant has the burden of establishing CUE on the basis of the evidence then of record.  Livesay, 15 Vet. App. at 178-179.  

Clear and Unmistakable Error

A prior final Board decision must be reversed or revised where evidence establishes that there is CUE in the prior final decision.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 20.1400-20.1411.  All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400.

A motion for revision of a decision based on clear and unmistakable error must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable Department of Veterans Affairs file number; and the date of the Board of Veterans' Appeals decision to which the motion relates.  If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a) (2013).  

The Board notes that the Veteran's motion was submitted in writing and included all applicable information necessary.  He also provided numerous specific assertions regarding the September 2, 2011 Board decision.  

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice.  38 C.F.R. Part 20 (2013).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  A disagreement as to how the facts were weighed or evaluated may not be the basis of a claim of CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2013).

A Motion to Revise a Board decision must set forth clearly and specifically the alleged CUE of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 CFR § 20.1404 (2013).

The following do not constitute clear and unmistakable error: (1) changed diagnosis; (2) failure to fulfill the duty to assist; or (3) a disagreement as to how facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) (2013).

In its September 2011 decision, the Board concluded that the Veteran did not meet the criteria for entitlement to additional vocational rehabilitation benefits under Chapter 21, Title 38 of the United States Code, other than self-employment services.  Specifically, the Board acknowledged the Veteran's serious employment handicap.  The Board noted that the Veteran agreed to and substantially completed a Vocational Rehabilitation Program, to include a Master's Degree in Business Administration.  The Board found that the Veteran was rehabilitated to the point of employability, finding that the skills, which the Veteran developed in training, are adequate to maintain employment in that field, that the Veteran's service-connected disabilities have not worsened to the point that he is unable to perform the duties of the occupation for which he has been trained, and that the occupation in which the Veteran completed training has not been found to be unsuitable due to the Veteran's abilities and employment handicap.  The Board also found that the Veteran failed to cooperate with employment placement efforts geared towards suitable positions in the field for wage-based employment.  

The Board notes that at the time of the Veteran's appeal and subsequent request for reconsideration the feasibility of the Veteran's self-employment business plan was not addressed.  The Vocational Rehabilitation and Employment Department did not have the opportunity to do a feasibility study prior to the Veteran's appeal.  Therefore, that issue was not addressed in the September 2011 Board decision.  

In his September 2011 Motion for Revision due to Clear and Unmistakable Error in a BVA Order Dated September 2, 2011, the Veteran set forth numerous contentions.  First, he asserts that the IEEP dated October 2005 should apply rather than the IWRP dated June 2006.  The Veteran's October 2005 IEEP is an extension of the original IEEP that expired April 2005.  The Veteran's training extended over 48 months and required multiple extensions.  If the October 2005 IEEP plan applied, then the Veteran would not have been entitled to benefits beyond November 2005.  Extensions were required to keep the Veteran's entitlement to benefits active, of which the Veteran was aware.  Additionally, the Board notes that the date of the applicable plan is not outcome determinative.  The Veteran's original plan also called for acceptance into and completion of an MBA program in general management with the goal of employment.  Therefore, this assertion does not constitute CUE.  

Second, the Veteran contends that he never received services for rehabilitation to the point of employability.  The Veteran has not argued that the Board had the incorrect facts or law.  Whether the Veteran is rehabilitated to the point of employability involves weighing and interpreting of the facts.  The Veteran completed his MBA, but did not follow the consultant's suggestions to apply for federal and state positions.  In the September 2011 decision, the Board weighed the opinions of the Veteran against those of the vocational counselor.  The Board disagreed with the Veteran's assertion, but it was a matter of interpretation of the facts.  Interpretation of facts cannot be considered CUE.  

Third, he asserts that a counseling psychologist does not need to determine achievement of a vocational goal when the Veteran has a serious employment handicap.  He brings up this issue in conjunction with his self-employment plan, which is not addressed in the September 2011 Board decision.  The self-employment plan has not been addressed on a regional level and its feasibility has still not been determined.  Therefore, any argument addressing the self-employment plan cannot constitute CUE.

Fourth, the Veteran contends that VA must assist a Veteran with a serious employment handicap to train to a higher level than is usually required to qualify in a particular occupation.  The Veteran claims that his desire for a doctorate degree is an exit strategy to be used in the event his small business/self-employment fails.  Again, the Board notes that the issue of self-employment was not addressed in the September 2011 decision.  The vocational consultant found that the Veteran does not need a doctorate to complete his self-employment plan.  The Board was aware of this finding and weighed the Veteran's opinion that he did need it against the vocational consultant's.  This finding included weighing and interpreting the facts and, therefore, may not constitute CUE.  

Fifth, the Veteran asserts that the use of the word "substantive" in the Board decision indicates that the June 2006 IWRP is null and void as the Veteran lacked full participation.  Again, the Veteran has failed to assert any incorrect facts or an inaccurately applied law.  The level of completion of an IWRP is a matter of interpretation.  The Veteran had multiple IWRP extensions that continued the goal of finding suitable employment.  The interpretation of substantive or full participation does not constitute CUE and is not outcome determinative.  

Sixth, the Veteran asserts that his serious employment handicap prevented him from successfully pursuing a conventional, vocational rehabilitation program to become gainfully employed.  The Veteran's opinion that his serious employment handicap prevented him from successfully pursuing a conventional rehabilitation program relies on an interpretation of the facts.  The facts before the Board showed that the Veteran has a serious employment handicap in the form of his criminal history, that he received his MBA from the University of Phoenix, and that he did not follow the consultant's instructions regarding applying for federal or state jobs.  The Veteran instead chose to submit a self-employment proposal, which has not been addressed beyond the fact that, should it be feasible, a doctorate is not required to run a fitness center or a gym.  The Veteran has not asserted that any incorrect facts were before the Board at the time of the September 2011 decision.  Rather, his assertion addressed an interpretation of the facts, and therefore, may not constitute CUE.  

Seventh, the Veteran contends that VA failed to give written notification of the findings concerning the Veteran's serious employment handicap, which systematically denied the Veteran the option of self-employment.  Again, the Board notes that self-employment was not addressed in the September 2011 Board decision.  The feasibility of the Veteran's self-employment plan has not been addressed in the first instance.  Therefore, this also cannot constitute CUE.  

Eighth, the Veteran again notes that he did not receive notice of his serious employment handicap.  The Board notes that the September 2011 decision at no point indicated that specific notice of a serious employment handicap was necessary.  The Veteran qualified for vocational rehabilitation due to his serious employment handicap and his service connected disabilities that are evaluated at 20 percent.  The Veteran received over 48 months of vocational rehabilitation and training.  The Board notes that the incorrect facts were not before the Board at the time of the September 2011 decision, nor was the law inaccurately applied.  Therefore, this does not constitute CUE.  

In sum, the Veteran's assertions are generally related to his self-employment claim, which has not been addressed in the first instance, or express dissatisfaction with the interpretation of the facts of the case, which does not constitute CUE.  The Veteran has not asserted any outcome determinative error of fact or law.  

As the Veteran has not demonstrated that the Board considered incorrect law or facts or committed an outcome determinative error; the motion alleging clear and unmistakable error in the September 2, 2011 Board decision must be denied.  

  
ORDER

The motion to revise or reverse a September 2011 Board decision, which denied entitlement to additional vocational rehabilitation benefits under Chapter 21, Title 38, of the United States Code, other than self-employment services, on the grounds clear and unmistakable error is denied.  



  
                     ____________________________________________
A. ADAMSON
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



